
	
		II
		111th CONGRESS
		1st Session
		S. 2409
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on sodium
		  petroleum sulfonic acids, sodium salts.
	
	
		1.Sodium petroleum sulfonic
			 acids, sodium salts
			(a)In
			 generalHeading 9902.34.01 of
			 the Harmonized Tariff Schedule of the United States (relating to sodium
			 petroleum sulfonic acids, sodium salts) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
